Citation Nr: 0021164	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1977 to August 1977, and on active duty from June 
1980 to October 1980.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

At the time of a hearing before the RO, the appellant 
withdrew claims in writing for service connection for 
attention deficit disorder and service connection for 
depression from appeal status.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  


FINDINGS OF FACT

1.  The appellant did not serve in combat.

2.  Competent evidence attributing current psychiatric 
disorders to include post-traumatic stress disorder to the 
1977 period of service has not been presented.

3.  A psychiatric disorder to include post-traumatic stress 
disorder was not manifest during active service and a 
psychosis was not manifest within one year after separation 
from service.

4.  The weight of the competent and credible evidence of 
record attributes psychiatric disorders to include post-
traumatic stress disorder to pre-service origins.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder is not well grounded as to the 1977 period of 
service.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A psychiatric disorder to include post-traumatic stress 
disorder was not incurred in or aggravated during the 1980 
period of service.  38 U.S.C.A. §§ 1131 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a January 1997 rating decision that 
denied service connection for post-traumatic stress disorder.

The appellant testified before the RO in June 1998.  He 
alleged that he had preservice stressors that caused his 
post-traumatic stress disorder, but that service aggravated 
this condition.  He performed border patrol in Czechoslovakia 
from April 1979 to October 1980.  He witnessed some men whose 
names he did not know set off rounds of tank ammunition that 
killed them.  He later testified that he did not witness this 
incident, but that it smelled like a plane crash.  There was 
an incident when he almost set a man on fire because the man 
tried to throw the appellant out of a window.  The appellant 
fell out of a truck and hurt his leg.  They left him in the 
back of a truck stored with garbage for 7 hours.  The next 
day he woke up and his leg was swollen to his ankle.  He had 
gangrene and they threatened to amputate his leg.  In return, 
the appellant stated that he threatened to shoot them.  As a 
result he was discharged.  He had wanted to make a career out 
of the military.  Prior to service he did not experience any 
symptoms associated with his post-traumatic stress disorder.  
He also had stressors associated with going to the scene of a 
plane crash, but was not on active duty at that time.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran is entitled to service connection for psychosis 
that becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

VA disability compensation benefits may not be awarded for 
disability related to the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. § 3.301 (1999).  
Congenital or developmental defects to include personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1999).

The appellant did not serve in combat, therefore the combat 
provisions of 38 C.F.R. § 3.304(f) and 38 U.S.C.A. § 1154 
(West 1991) do not apply.

Service medical records reveal that post-traumatic stress 
disorder was not diagnosed in service.  Psychiatric 
examinations were normal in July 1977 and April 1979.  In 
April 1979 he reported "nerves" in service.  In August 1979 
he was referred for evaluation of a possible neuropsychiatric 
condition due to bedwetting and walking in his sleep.  He had 
urinated twice in a bed and once on another man's belongings, 
but all the incidents were associated with the use of 
alcohol.  He was referred for alcohol addiction treatment.  
He was examined on September 8, 1980 and recommended for 
discharge due to failure to maintain his sobriety and 
successfully complete alcohol dependence rehabilitation.  
Examination disclosed no significant mental illness.  He 
received a 1-inch laceration to his left lower leg on 
September 26, 1980 that became infected.  By October 7, 1980 
the wound was healing well, and by October 8th he was 
returned to duty status.  His separation examination revealed 
that he was discharged for alcohol abuse.

The appellant was awarded a certificate of appreciation by 
the Reserve Command for his volunteer participation in aiding 
those affected by the Blizzard of 1978.

VA Medical Center records show post-service treatment for 
alcohol and substance abuse in April 1985.  He was diagnosed 
with polysubstance and alcohol dependence, dysthymic disorder 
and mixed personality disorder in March 1988.  He was 
diagnosed with alcohol and drug dependence, dysthymia, and 
borderline personality disorder in August 1988.

In October 1993, a VA examiner opined that based on his 
history and clinical presentation, the appellant met the 
criteria for attention deficit disorder and post-traumatic 
stress disorder, the latter secondary to childhood abuse.  

In August 1996, the appellant reported significant post-
traumatic stress disorder symptoms associated with combat, 
and showed the examiner pictures of himself when he was in 
Germany.

A VA examination was conducted in September 1996.  He 
reported physical and sexual abuse in childhood.  While in 
the Army, he never saw combat, but was on border patrol on 
the border of Czechoslovakia and Germany.  He saw many 
atrocities and was shot at.  He was on combat alert and in 
simulated combat many times.  He saw many injuries on the 
border, and also talked about a time in 1978 when he had to 
pull a man out of a burning plane.  His current symptoms 
consisted of insomnia and nightmares.  During the nightmares, 
he dreamed of combat in Germany and Vietnam although he 
acknowledged that he had never been in combat.  The smell of 
diesel fuel or the slightest thing could set him off.  The 
appellant got increasingly agitated as the interview 
proceeded.  His mood was depressed and his affect labile.  He 
got repeatedly angry for no apparent reason and had a 
tendency to ramble.  He had difficulty concentrating but 
there was no evidence of cognitive defects.  There was no 
evidence of hallucinations or paranoia.  After spending over 
45 minutes with the appellant, the examiner indicated that 
the appellant was trying to set himself up for benefits from 
the VA, and felt that no matter what the diagnosis was, the 
appellant would complain about the examination.  The 
appellant had multiple problems with angry outbursts, and 
behaviors such as urinating on his sergeant and being absent 
without leave.  He was impulsive and had problems with 
interpersonal relationships and holding on to jobs.  These 
problems preceded long before he joined the service, as 
evidenced by problems in school and being suspended for 
misbehaving.  There was no evidence of post-traumatic stress 
disorder because there were no significant stressors in 
service and the appellant was not in combat.  He was 
diagnosed with personality disorder, chronic substance abuse, 
impulse control disorder and possible attention deficit 
disorder.  There was no evidence of manic depression on 
examination.  The appellant declined an additional 
opportunity to provide more information.

In VA Medical Center notes from January 1997, the 
psychologist indicated that the appellant's post-traumatic 
stress disorder was complex due to prolonged and severe 
childhood abuse and neglect, exacerbated by his experience of 
military traumas.  

During a March 1997 admission, the appellant was referred for 
worsening post-traumatic stress disorder symptoms.  They had 
worsened over the prior two weeks since psychotherapy 
sessions had resurrected memories of his time in the 
military.  Symptoms included nightmares and frequent 
intrusive thoughts of military time in Germany, and a time 
when he tried to save a man in a plane crash who ended up 
dying.  Family history included substance dependence and an 
abusive childhood.  He was diagnosed with a history of 
polysubstance abuse, post-traumatic stress disorder, history 
of attention-deficit/hyperactivity disorder and cluster B 
personality traits.

A psychiatric evaluation was conducted in March 1997.  The 
appellant reported a traumatic childhood secondary to sexual, 
physical and verbal abuse.  He enlisted in 1977 and 
participated in search and rescue.  He was reportedly the 
first person at the scene of a plane crash in August 1978.  
He treated an injured person for shock secondary to the loss 
of a leg and a gaping hole in his hip.  He attempted to treat 
another person whose head had been driven into the ground.  
He later learned that person had died.  He did not clean up 
right away, but sat in a daze drinking beer.

He was called up to active duty and served on border patrol.  
He was a heavy equipment operator and had to stay on alert 
24-hours daily, often pulling tanks from holes for several 
weeks at a time without sleep.  He complained that he was 
troubled during his military tour by an ongoing fear of being 
killed or wounded and failing to fulfill his 
responsibilities.  It was his dream to be a career soldier.  
He reported that his performance was outstanding until medics 
recommended amputation of his gangrenous leg.  He reported 
that he fell and did not receive medical attention for 7-
hours during which time he lay in the back of a dirty truck.  
He acknowledged that he "snapped" when amputation was 
recommended and threatened to shoot his commanders and 
himself if his limb were amputated.  He was discharged 
thereafter.

Testing included the Trauma Symptom Inventory.  Due to the 
appellant's overendorsement of statistically unusual items, 
the results were not valid or interpretable.  His history was 
said to be significant for prolonged childhood sexual, 
physical and verbal abuse.  His military history was 
significant for traumatic rescues of the seriously wounded 
during his time in the Army Reserves, threat of amputation of 
a gangrenous leg during active duty, and forced termination 
of his aspiration of career military service.  He had 
longstanding problems with intrusive experiences, 
dissociative episodes, anger control, depression and suicidal 
behavior that were understood to represent chronic and severe 
post-traumatic stress disorder as well a characterologic 
difficulties.  He was diagnosed with post-traumatic stress 
disorder, major depression, attention-deficit/hyperactivity 
disorder, cannabis and alcohol abuse in remission and 
borderline personality disorder.

During a May 1997 admission for status post suicide attempt 
by overdose, the appellant was said to have post-traumatic 
stress disorder secondary to child abuse and military 
experiences.

In January 1998, an examiner clarified her earlier March 1997 
notes to say that the traumatic experiences endured during 
reserve and active duty were understood to have markedly 
exacerbated the psychological sequelae of childhood sexual 
abuse.  In another January 1998 note, the same examiner 
continued the post-traumatic stress disorder diagnosis among 
others and listed the psychosocial stressors to include 
exposure to childhood abuse and combat trauma.

A Veterans Health Administration opinion was obtained by the 
Board in April 2000.  The examiner indicated that a thorough 
review of the claims folder in its entirety had been made.  
The information in the claims folder documented that the 
appellant had multiple psychiatric problems with many 
episodes of inpatient and outpatient psychiatric treatment.  
Psychiatric diagnoses included post-traumatic stress 
disorder, alcohol dependence, polysubstance dependence, 
attention deficit/hyperactivity disorder, borderline 
personality disorder and depressive disorder.  The appellant 
manifested his psychiatric problems with the abuse of alcohol 
and street drugs, irritability and temper outbursts, chaotic 
relationships, bouts of depression, multiple suicide gestures 
and attempts, suspiciousness and intolerance of authority, 
impulsivity, restlessness and litigiousness.  He regularly 
complained of sleep problems, nightmares, intrusive memories 
of past traumatic experiences, and flashbacks.  The appellant 
had asserted many times that his psychiatric problems began 
and were already evidenced in early adolescence, which he 
attributed to childhood abuse.  The military records 
indicated that he had adjustment problems while on active 
duty.  He abused alcohol, complained of restlessness and was 
intolerant of authority.  He now claimed that the traumatic 
experiences he suffered while on active duty significantly 
aggravated and permanently worsened the psychiatric problems 
he suffered prior to enlistment.  In the opinion of the 
examiner, there was no evidence in the record that his 
psychiatric problems were actually worsened while he was on 
active duty. [Emphasis in original].  

In the records, the appellant described a number of severe 
traumatic experiences while on active duty, and attributed 
the worsening of his psychiatric problems to these 
experiences.  There was no confirmatory documentation of a 
threatened amputation of his leg, and the procedure never 
took place.  Other claimed traumatic experiences including 
assistance at an airplane crash and assistance during a 
snowstorm, both of which took place when he was not on active 
duty.  The loss of his service career was of his own doing by 
the use of alcohol.  The only other claimed traumatic 
experience involved the accidental death of several soldiers.  
The appellant however, neither witnessed the event nor knew 
any of the victims.  The available records failed to document 
that the appellant actually suffered sufficient stressors on 
active duty that might be expected to aggravate his 
previously existing psychiatric problems or create others de-
novo.

His multiple psychiatric problems had their origin and were 
already evidence in his life prior to enlistment.  There was 
no evidence that they were aggravated or created by his 
active duty experiences.  His functional status today was 
what would be expected from the natural progression of his 
multiple long-standing psychiatric problems, especially in 
view of his poor compliance with treatment.  It was the 
opinion of the examiner that the claim for service connection 
was not substantiated by the evidence and was without merit.


Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 C.F.R. 
§ 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1101, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1999).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

Determinations of whether evidence clearly and unmistakably 
rebuts the presumption of soundness should be based on 
medical judgment, accepted medical principles, history with 
regard to clinical factors pertinent to the basis character, 
origin, development of the injury or disease, a thorough 
analysis of the evidentiary showing and careful correlation 
of all the material facts with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course and character of the particular injury or 
disease or residuals thereof.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); Harris v. West, 203 F.3d 1347 (Fed. 
Cir. 2000).



I. Period of Service: February 1977-August 1977 (Active 
duty for training)

An entrance examination for the 1977 period of service is not 
of record.  However, because the duty was not active duty or 
active service, the presumption of soundness does not attach.

A number of psychiatric disorders including post-traumatic 
stress disorder have been diagnosed post-service.  In October 
1993, a VA examiner indicated that the appellant met the 
criteria for post-traumatic stress disorder based on his 
history and clinical presentation.  The appellant has also 
been diagnosed post-service with alcohol dependence, 
polysubstance dependence, attention deficit/hyperactivity 
disorder, borderline personality disorder and depressive 
disorder.

Post-traumatic stress disorder, alcohol dependence, 
polysubstance dependence, attention deficit/hyperactivity 
disorder, borderline personality disorder and depressive 
disorder were not diagnosed in the 1977 period of service.  
No psychiatric diagnosis was made during the 1977 period of 
service.  The October 1993 examiner attributed post-traumatic 
stress disorder to childhood abuse, a pre-service etiology.  
The examiner who stated in May 1997 stated post-traumatic 
stress disorder was secondary to child abuse and military 
experiences has attributed the disorder to experiences in the 
second period of service, not in 1977.  The VHA examiner 
opined that all psychiatric problems, including post-
traumatic stress disorder were not attributable to service.  
Competent evidence attributing any psychiatric diagnosis to 
this period of service has not been presented.

The appellant has not reported or testified as to any 
stressors during this period of service.  (He has testified 
to a stressor involving an airplane crash that was 
experienced in between the two periods of active service).  
In April 1979, he reported "nerves" in prior service.  
However, the appellant is not qualified to provide a medical 
diagnosis, and his report of "nerves" in the 1977 period of 
service is not competent evidence of the onset of an acquired 
psychiatric disorder to include post-traumatic stress 
disorder in the 1977 period of service.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Lacking competent evidence of 
an acquired psychiatric disorder to include post-traumatic 
stress disorder in service or a competent opinion linking 
post-service diagnoses of post-traumatic stress disorder, 
alcohol dependence, polysubstance dependence, attention 
deficit/hyperactivity disorder, borderline personality 
disorder and depressive disorder to the 1977 service, the 
claim for service connection as to the 1977 period of service 
is not well grounded.

Because the Board will not reach the merits of the 
appellant's claim on a direct basis, the Board need not 
address the appellant's argument as to the application of the 
benefit-of-the-doubt rule.  See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well grounded 
claim, the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Statement of the Case issued in 
August 1997, and the Supplemental Statements of the Case 
issued in December 1997 and June 1998.  Furthermore, in the 
hearing before the RO in June 1998, the appellant was unable 
to identify the names of any persons killed in the tank 
accident.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


II. Period of Service: June 1980-October 1980

The second period of service did not begin until June 1980, 
and no entrance examination is of record.  The April 1979 
examination was too remote to constitute an entrance 
examination and the psychiatric evaluation was normal.  
Therefore, the presumption of soundness attaches to the 
second period of service. 

The presumption of sound condition is not rebutted as to the 
1980 period of service.  The lack of consensus or comment in 
the medical evidence of record when taken together, regarding 
the preexistence of psychiatric illness cannot constitute 
clear and unmistakable evidence that an acquired psychiatric 
disorder to include post-traumatic stress disorder preexisted 
service.  As to this period of service, then, the appellant 
is entitled to a presumption of sound psychiatric condition 
at entry.

The claim for service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder during the 
1980 period of service is well grounded.  There is evidence 
of current disability; and at least one examiner in March 
1997 linked post-traumatic stress disorder to military 
experiences during this second period of service.  This 
initial opinion must be viewed in a vacuum for the purpose of 
establishing a well grounded claim.  The fact that the 
opinion was subsequently modified in January 1998 is not 
relevant at this stage.  The initial opinion is accepted as 
true when determining well groundedness.  

Once the claim became well grounded, the duty to assist was 
invoked.  The RO has met its duty to assist the appellant in 
the development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources, the appellant was given to opportunity to offer 
testimony before the RO, and VA examinations were conducted.  
A Veteran's Health Administration expert opinion was obtained 
by the Board.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Post-traumatic stress disorder was diagnosed post-service in 
1993.  Service medical records revealed that prior to this 
period of active service, the appellant was referred for 
evaluation of a possible neuropsychiatric condition.  Alcohol 
dependence was identified.  The separation examination 
revealed continued alcohol dependence, but no other 
neuropsychiatric condition was identified during the 1980 
period of service. 

The appellant has reported that inservice stressors during 
this period of service caused him to "snap."  However, the 
appellant lacks the medical training and expertise to self-
diagnose a psychiatric disorder to include post-traumatic 
stress disorder, and his opinion is not competent evidence of 
onset in service.  Lay testimony is competent only when it 
regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno, 6 Vet. App. at 465.

In May 1997, an examiner stated that post-traumatic stress 
disorder was secondary to military experiences.  However, in 
January 1998 the same examiner corrected her earlier 
statement to say that the reserve and active duty experiences 
(that were reported by the appellant) exacerbated 
psychological problems due to childhood trauma.  Therefore, 
the May 1997 statement is afforded very little probative 
value in the Board's consideration as it was retracted by the 
same examiner at a later date.  The examiner's statement 
later in January 1998 that lists combat trauma as a 
psychosocial stressor, is also afforded little probative 
value as the appellant was never in combat.

The Board has considered the opinions that attribute the 
appellant's psychiatric diagnoses to pre-service origins.  
Although insufficient as clear and unmistakable evidence to 
rebut the presumption of soundness at entry, they amount to 
probative evidence offered by competent medical examiners 
that the appellant's psychiatric disorders to include post-
traumatic stress disorder did not have inservice origins. 

The Board has considered the other psychiatric evaluations 
of record, particularly those conducted in March 1997.  
These opinions were more favorable to the appellant's 
position in that they attributed post-service psychiatric 
symptomatology to the stressors described by the appellant 
in the 1980 period of active service.  However, the Board 
finds that the appellant is not credible and therefore 
medical conclusions based on his reported history are 
afforded less probative value in the Board's consideration 
of service connection.  He reported to a psychiatric 
examiner in March 1997 that his military performance had 
been outstanding until the medics recommended amputation of 
his leg, in spite of the fact that the physical examination 
that recommended his discharge due to failure to abstain 
from alcohol was completed prior to the accident that 
injured his leg.  He over-endorsed statistically unusual 
items on the Trauma Symptom Inventory.  He has suggested to 
some examiners that he was in combat, although he testified 
and his service records reveal that he was never in combat.  
The VA examiner questioned the appellant's motives on 
examination in September 1996.  In testimony before the RO, 
he stated he had witnessed the tank accident, but when asked 
later to name those killed, he testified that he did not 
know any of them and had not witnessed the accident.  For 
the limited purpose of determining whether a claim is well 
grounded, the Board must accept evidentiary assertions as 
true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19 
(1993).  In addressing the merits of the claim, the Board 
need no longer accept what the appellant has reported, and 
is in fact obliged to weigh and balance the evidence.  Based 
on these foregoing examples, the Board concludes that the 
appellant's allegations of stressors are exaggerated and not 
credible.  The opinions in his favor expressed in 1997 were 
based on unverified, unverifiable, unsubstantiated, or non-
active duty stressors, and are accorded little probative 
weight.  The alleged stressor associated with the August 
1978 plane crash did not occur while the appellant was on 
active duty.  Any subjective fears he might have had while 
serving on border patrol are unverifiable.  The examiner 
concluded that a significant stressor during his military 
career was the forced termination of his aspiration of a 
military career, however he was discharged for his own 
failure to maintain his sobriety.  Finally, the examiner 
cited the threat of amputation of his leg as an active duty 
stressor.  There is no indication in either the March 1997 
report or January 1998 addendum that this examiner had ever 
reviewed the service medical records, which failed to reveal 
that amputation was ever contemplated.  During service the 
appellant incurred a 1-inch wound which was briefly infected 
and responded immediately and successfully to treatment.  
(The appellant is service connected for this injury which is 
assigned a noncompensable evaluation).  Therefore, this 
final stressor is unsubstantiated by the service medical 
records.  The medical opinion that attributed post-traumatic 
stress disorder to inservice stressors is based on entirely 
unverified or uncorroborated stressors, therefore the Board 
can afford it very little probative value.

Finally, the VHA examiner in April 2000 offered persuasive 
and probative evidence based upon a complete and thorough 
review of all of the evidence that psychiatric diagnoses of 
post-traumatic stress disorder, polysubstance dependence, 
attention deficit/hyperactivity disorder, borderline 
personality disorder and depressive disorder were not 
attributable to the 1980 period of service.  The examiner 
concluded that there was no evidence that any of the 
appellant's multiple psychiatric problems, which included 
post-traumatic stress disorder, had worsened while he was on 
active duty.  The alleged stressors were undocumented, non-
active duty, of his own doing or unwitnessed.  The examiner 
concluded that the record did not document stressors on 
active duty that might have been expected to aggravate his 
psychiatric problems.  Finally, he concluded that the 
appellant's current status was what would be expected from 
the natural progress of his long-standing psychiatric 
problems and his noncompliance with treatment.  Based on this 
examiner's thorough review of all of the evidence and his 
specific findings on the point of the preexistence of all of 
these disorders during service, the Board affords this 
opinion great probative weight. 

The weight of the medical evidence indicates that post-
traumatic stress disorder, polysubstance dependence, 
attention deficit/hyperactivity disorder, borderline 
personality disorder and depressive disorder were not 
attributable to service in 1980.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

